The Disciplinary Review Board having filed with the Court its decision in DRB 17-275, concluding that as a matter of reciprocal discipline pursuant to Rule 1:20-14(a)(4)(E), Martin S. Streit, formerly of Fort Lee, who was admitted to the bar of this State in 1971, and whose license to practice law in New Jersey has been administratively revoked since August 28, 2017, pursuant to Rule 1:28-2(c), should be suspended from practice for a period of one year based on discipline imposed in New York for unethical conduct that in New Jersey constitutes violations of RPC 1.1(a)(gross neglect) RPC 5.5(a)(1)(practicing law while suspended), RPC 8.1(b)(failure to cooperate with disciplinary authorities), and (RPC 8.4(d)(conduct prejudicial to the administration of justice);
And the Court having determined in its review of this matter that no further action on the disciplinary matter need be taken unless respondent seeks to be readmitted to practice in New Jersey;
And good cause appearing;
It is ORDERED that judgment in this matter is reserved; respondent shall immediately inform the Clerk of the Supreme Court if he seeks to be readmitted to the practice of law in New Jersey, whether with a plenary license, a limited license, pro hac vice, as a multijurisdictional practitioner, or in any other manner; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State.